Citation Nr: 1758501	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

4. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity.

6.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and erectile dysfunction (ED).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010, the Veteran filed a claim to reopen entitlement to service connection for PTSD.  Entitlement to service connection for PTSD was granted in a March 2011 rating decision which assigned a 30 percent evaluation.  Thereafter additional evidence, including a May 2011 VA treatment record which referenced a PTSD screening was associated with the record in May 2011.  In a May 2011 rating decision, issued in June 2011, the RO readjudicated the Veteran's PTSD evaluation, and continued the 30 percent evaluation.  In the May 2011 rating decision the RO also adjudicated the Veteran's increased rating claims related to his other service-connected disabilities inferred as part of his TDIU claim.  In June 2011, the Veteran submitted a notice of disagreement specific to the May 2011 rating decision, issued in June 2011.  The Veteran's June 2011 notice of disagreement indicated disagreement with the determinations for his service-connected disabilities, including PTSD, and the denial of the TDIU claim.  Although the Veteran did not expressly disagree with the March 2011 rating decision, but rather the May 2011 rating decision issued in June 2011, new and material evidence was received in connection with the claim before the expiration of the appellate period of the March 2011 rating decision for the PTSD claim.  Such evidence is to be considered with the claim which was pending.  See 38 C.F.R. § 3.156(b) (2017).  Thus, the March 2011 rating decision is on appeal with respect to the Veteran's PTSD claim.

In a March 2013 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in an October 2014 statement, the Veteran's representative withdrew the Veteran's hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2017).

This case was previously before the Board in April 2015, when the Board denied an evaluation in excess of 30 percent for PTSD and remanded the issues of increased ratings for peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus, and entitlement to TDIU.

The Veteran appealed that decision to the United States Court of Appeal for Veterans Claims (the "Court").  In July 2016, the Court granted a Joint Motion for Partial Remand (JMPR).  The Court vacated and remanded the portion of the April 2015 Board decision that denied entitlement to a rating in excess of 30 percent for PTSD.  The JMPR noted that the Board failed to provide an adequate statement of reasons or bases to support its denial of entitlement to an excess of 30 percent for PTSD.  The portion of the Board's decision that remanded the remaining six issues (entitlement to increased evaluations for peripheral neuropathy of bilateral upper and lower extremities, diabetes, and entitlement to TDIU) was not a final decision of the Board and thus the issues were not before the Court.  

The Board notes that following the issuance of the Court's Order for partial remand consistent with the terms of JMPR, the Veteran was provided with a notice letter in October 2016 and an opportunity to submit additional argument and/or evidence in support of his appeal.

In November 2017, as part of an Informal Hearing Presentation (IHP), the Veteran's representative submitted additional evidence in the form of VA and private medical records and a written statement by the Veteran's wife, and waived the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2017) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran); cf. Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, P.L. 112-154 (which amends 38 U.S.C.A. § 7105 by adding new paragraph (e), and which permits the Board to initially review new evidence submitted with or after a Substantive Appeal filed on or after February 2, 2013).  The Board will consider all relevant evidence in the adjudication of the appeal.

As part of the IHP, the Veteran submitted a written statement expressing his desire to withdraw the appeals for the issues of entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the upper and lower extremities, as well as the issue of entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and ED.

The case is again before the Board for appellate review.


FINDINGS OF FACT

1. The record evidence shows that the Veteran's service-connected PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, but does not more nearly approximate total occupational and social impairment.

2. The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment, at least for the period from September 3, 2010.

3. In November 2017, the Veteran requested to withdraw his appeals for entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; peripheral neuropathy right upper extremity; peripheral neuropathy left upper extremity; and an evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and ED.


CONCLUSION OF LAW

1. The criteria for an initial rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9435 (2017).

2. The criteria for a TDIU from September 3, 2010, are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).

3. The criteria for withdrawal of the issues of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; peripheral neuropathy right upper extremity; peripheral neuropathy left upper extremity; and an evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and ED, have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA must inform the veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The appeal for an increased rating for PTSD arose from a disagreement with the evaluation assigned following the grant of service connection for the claim.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C.A. § 5104) and a statement of the case (under 38 U.S.C.A. § 7105).  The record reflects that these notices have been provided to the Veteran.  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing a PTSD examination to the Veteran in December 2010.  The December 2010 VA PTSD examiner interviewed the Veteran and conducted an examination, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination report provided sufficient detail as to the severity of the Veteran's service-connected PTSD.  Moreover, neither the Veteran nor his representative has asserted the Veteran's PTSD has increased in severity since the December 2010 VA PTSD examination nor does the evidence reflect such.  Thus, the Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements are necessary in regard to the TDIU claim.

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to an Increased Rating for PTSD

The Veteran seeks an initial rating higher than the 30 percent for his PTSD.  He asserts his disability is more severe than what is represented by a 30 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).
The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266. 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, PTSD warrants a 30 percent rating when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis; "The . . . regulation contemplates [: (1)] initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.
Throughout the rating period on appeal, the Veteran's PTSD has been evaluated as 30 percent disabling.  

The Veteran was provided with an initial PTSD examination by the VA in December 2010.  The VA examiner noted that the Veteran has suicidal thoughts about once per week, although he denies any plan or intent of self-harm.  The Veteran reported that his relationship with his siblings is not as good as he would like, and he does not have many friends, adding that he likes to be by himself a lot.  The examination report noted the Veteran's symptoms of difficulty falling or staying asleep, hypervigilance, recurring distressing dreams of event, intense psychological distress, exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with trauma, inability to recall an important aspect of the trauma, and sense of foreshortened future.  The Veteran reported he had been a carpenter for 5 years and worked at a job in a garment factory for 17 years but left that particular job because the factory was closing.  He reported he was never fired from a job and never suspended from a job.  He stated that his relationships with co-workers were alright as long was everybody did their work right.  The VA examiner noted the Veteran was oriented to person, place and time, his thought process was linear and his thought content was described as on task with no delusions.  The examination report noted that the Veteran was clean, neatly groomed and appropriately dressed, with a cooperative, friendly and attentive attitude.  His affect was characterized as normal and his mood good.  His speech was described as spontaneous, clear and coherent.  In terms of judgment, the VA examiner stated that the Veteran understood the outcome of behavior.  The examiner noted that the Veteran is not as involved in recreation as he once was, and most of his social activities are solitary in nature. Finally, the December 2010 VA examiner opined that the Veteran's PTSD created occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks but the Veteran generally had satisfactory functioning. 

In a letter from April 2017, a private nurse practitioner wrote that the Veteran has been a patient of hers for some time.  The private nurse practitioner noted that the Veteran has sleep and depression issues complicated by his multiple medical issues.
In a written statement from June 2017, the Veteran's wife reported that the Veteran never gets a full night sleep.  She stated that she has been awakened by the Veteran screaming, fighting with himself, and talking to people that are not there.  The Veteran's wife noted that a few times the Veteran hit her and choked her with no memory of it.  She added that the Veteran gets very upset with himself and he gets depressed that he has no control.  She stated that the Veteran cannot be in crowds and cannot be around a stressful environment because starts to panic.  The Veteran's wife also stated that he has nightmares with kicking and swinging his arms, yelling, and throwing objects.

The Veteran submitted a private examination from August 2017 where he reported ongoing nightmares and problems getting along with others.  The Veteran also reported having intrusive thoughts and thoughts of suicide.  He stated that he still tends to isolate and stay with his wife, only doing limited tasks at home.

In this case, throughout the appeal period, the Board discerns no significant difference in either the number of symptoms due to the Veteran's PTSD, the types of symptoms due to his PTSD, or the overall impact of the Veteran's PTSD symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the Veteran's record showing thoughts of suicide, impaired impulse control, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and mostly staying to himself, the Board finds that the Veteran's service-connected PTSD warrants  a disability rating of 70 percent, but no higher.  

The Board is persuaded that the symptoms displayed by the Veteran establish that since his claim for an increased initial rating for his psychiatric disability in September 2010, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warrants a 70 percent disability rating.

The Board finds that the service-connected PTSD did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's PTSD caused gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent disability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  

Accordingly, the Board finds that a schedular rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD.  

Entitlement to TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

The Veteran is service connected for PTSD at 70 percent from September 3, 2010 (as a result of the decision above); diabetes mellitus type II with bilateral cataracts and erectile dysfunction at 20 percent from October 17, 2005; peripheral neuropathy, left lower extremity at 10 percent from August 3, 2007; peripheral neuropathy, right lower extremity at 10 percent from August 3, 2007; peripheral neuropathy, right upper extremity at 10 percent from March 16, 2009; peripheral neuropathy, left upper extremity at 10 percent from March 16, 2009.

The record reveals that the Veteran last worked in 2005 as a carpenter.  The Veteran is a share-cropper's child and started working early on the farm, then worked at a filling plant making paint before going into the military at the age of 25.  When he got back, he did a lot of physical jobs, with carpentry being the longest.  The Veteran has an education complete until the 6th grade.  Regarding a desk job, the Veteran has reported that he cannot spell or read well because of the lack of an education.  See VA examination from April 2011.

In an October 2010 VA diabetes examination, the Veteran reported that he cannot work due to his peripheral neuropathy because he cannot stand for more than 20 minutes or walk more than half a mile.  The Veteran stated that he is not educated to look for a desk job.

In August 2015 VA examinations regarding the Veteran's diabetes and peripheral nerve conditions, the VA examiners noted that there was no functional impact of the Veteran's conditions on his ability to work.

In an August 2017 private examination, after a thorough review of the Veteran's record, the private examiner opined that the Veteran has been unable to work and was rendered totally unemployable since 2007 when he started attending group therapy to cope with his worsening symptoms of psychiatric illness.  The private examiner reasoned that the Veteran's symptoms of PTSD to include ongoing depression, social isolation, anxiety, mood swings, flashbacks, and thoughts of suicide have impacted his ability to appropriately interact with others in the workplace.  The examiner added that the combination of the Veteran's PTSD and physical problems including diabetes, cataracts, and peripheral neuropathy have rendered him totally unable to work since 2007, when he initially began seeking treatment for his psychiatric illness.

After a careful review of the evidence of record, the Board finds that the evidence indicates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation since at least for the period from September 3, 2010.

The evidence of record reflects that the Veteran has consistently reported that he was unable to work due to his service-connected disabilities.  

The Board finds the private examiner's opinion from August 2017 to be highly probative in this case.  The private examiner thoroughly reviewed the Veteran's record and interviewed the Veteran before concluding that he has not been able to work since 2007.

Accordingly, given the severity of the Veteran's PTSD and his physical limitations due to his multiple service-connected disabilities in combination with his education and work history, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient . . . .  The test is whether a particular job is realistically within the physical and mental capabilities of claimant").  After a careful review of the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since September 3, 2010, i.e., the date that he became schedularly eligible for a TDIU.  Thus, the Board finds that entitlement to a TDIU is warranted from September 3, 2010.  38 U.S.C.A. §§  1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.


ORDER

Entitlement to an initial disability evaluation of 70 percent, but not higher, for PTSD is granted from September 3, 2010, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted from September 3, 2010, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


